DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claims 1 and 8-12 are objected to because of the following informalities:  
Claim 1, line 4, “the blood” should be “[[the]] blood”
Claim 1, line 6, “transfuse blood” should be “transfuse the blood”
Claim 1, line 7, “the blood transfusion target” should be “a blood transfusion target”
Claim 8, line 1, “A blood transfusion system” should be “A blood transfusion system,”
Claim 8, line 4, “the blood from the donor” should be “[[the]] blood from [[the]] a donor”
Claim 9, line 3, “the channel” should be “the first channel”
Claim 10, line 3, “the channel” should be “the bypass channel”
Claim 11, line 8, “collects blood” should be “collects the blood”
Claim 12, line 5, “blood” should be “the blood”
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-11 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). The claims currently positively recite collection and filtering of blood and leukocytes of a donor, both of which are part of the human body. Claims 1-11 are therefore rejected for incorporating a part of the human body.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yajima (JP 11-319084, provided by applicant, with citations made from a translation procured from Espacenet).
Regarding claim 1, Yajima discloses:
A blood transfusion kit (Fig. 6) comprising: a blood bag (¶0030 – “container”) containing the blood collected from a donor (¶0030 – “container containing infused blood”); a filter (4) that removes leukocytes in the blood (¶0038 – “the leukocyte removal filter device”); a blood transfusion unit (8) configured to transfuse blood from which the leukocytes have been removed by the filter to the blood transfusion target (¶0032 – connection adapter 8 transfuses filtered blood to the patient); a first channel (11) connecting the blood bag (container connected to connector 3) and the filter (4); a second channel (12) connecting the filter (4) and the blood transfusion unit (8); and a bypass channel (13) connecting the first channel (11) and the second channel (12) and bypassing the filter (4).
Regarding claim 2, Yajima discloses:
The blood transfusion kit according to claim 1, wherein a downstream side of the first channel (11) from a branch point (3) of the bypass channel (13) and the bypass channel (13) are provided respectively with clamps (5, 7) capable of opening and closing the respective channels (¶0029 – flow passage closing devices 5, 6 7).
Regarding claim 3, Yajima discloses:
The blood transfusion kit according to claim 1, wherein the blood transfusion unit (8) is provided at an end of the second channel (12), and includes an end connector attachable to an introduction unit constructed for the blood transfusion target (¶0032 – adapter 8 is connectable to a blood transfusion needle to connect to a patient and transfuse the filtered blood).
Regarding claim 4, Yajima discloses:
The blood transfusion kit according to claim 1, wherein the blood transfusion unit (8) is an administration needle (¶0032) that is provided at an end of the second channel (12).
Regarding claim 12, Yajima discloses:
A method of using a blood transfusion kit (Fig. 6), which forms a channel through which blood flows using a tube structure and administers the blood to a blood transfusion target through the channel (¶0056 – blood is collected in a container before being passed through the filtration system of Fig. 6; ¶0033 – filtered blood is transfused to a patient), the blood transfusion kit including: a blood bag (¶0030 – “container”) containing the blood collected from a donor (¶0030 – “container containing infused blood”); a filter (4) that removes leukocytes in the blood (¶0038 – “the leukocyte removal filter device”); a blood transfusion unit (8) configured to transfuse blood from which the leukocytes have been removed by the filter to the blood transfusion target (¶0032 – connection adapter 8 transfuses filtered blood to the patient); a first channel (11) connecting the blood bag (container connected to connector 3) and the filter (4); a second channel (12) connecting the filter (4) and the blood transfusion unit (8); and a bypass channel (13) connecting the first channel (11) and the second channel (12) and bypassing the filter (4), the method comprising selectively switching between a first state in which the blood is administered through the filter (4) by opening the first channel (11) and closing the bypass channel (13) (¶0035-0036), and a second state in which the blood is administered without passing through the filter (4) by opening the bypass channel (13) and closing a downstream side of the first channel (11) from a branch point (3) of the bypass channel (13) (¶0038), when using the blood transfusion kit (Fig. 6).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yajima in view of Tabata et al (JP 2007029272, provided by applicant, with citations made from a translation procured from Espacenet).
Regarding claim 5, Yajima discloses the blood transfusion kit according to claim 3 but is silent regarding “the second channel is provided with an air vent unit that discharges air inside the channel and regulates outflow of blood inside the channel.” However, Tabata teaches a transfusion kit (Fig. 1), thus being in the same field of endeavor, where a channel connecting to a patient is provided with an air vent (20a) that allows bubbles containing dissolved gas to be released and allow flow through the channel (¶0009). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the device of Yajima to incorporate the air vent of Tabata in order to release dissolved gas in the filtered blood allow flow through the channel, as recognized by Tabata.
Claims 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Yajima in view of Sugawara (US 20070043317).
Regarding claim 6, Yajima discloses the blood transfusion kit according to claim 1 but is silent regarding “wherein the first channel and the bypass channel are coupled by a three-way cock that can switch a communication state between the filter and the bypass channel.” However, Sugawara teaches a blood filtration system (Fig. 3), thus being in the same field of endeavor, comprising a connector between different branches in the form of a three-way cock (17) in order to provide sufficient structure to connect the different flow paths (¶0142). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the device of Yajima to incorporate the three-way cock of Sugawara in order to provide sufficient structure to connect the different flow paths of the system.
Regarding claim 7, Yajima discloses the blood transfusion kit according to claim 1 but is silent regarding “a blood collection needle inserted into the donor; and a blood collection channel connecting the blood collection needle and the blood bag.” However, Sugawara teaches a blood filtration system (Fig. 3), thus being in the same field of endeavor, comprising blood collection needle (42) that connects via a tube (4) to a blood collection bag (2) before being filtered in order to provide sufficient structure to collect blood from a donor (¶0156-0157). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the device of Yajima to incorporate the blood collection needle and channel of Sugawara in order to provide sufficient structure to collect blood from a donor, as recognized by Sugawara. 
Regarding claim 8, Yajima discloses:
A blood transfusion system (Fig. 6) the blood transfusion system comprising: a blood bag (¶0030 – “container”) containing the blood collected from a donor (¶0030 – “container containing infused blood”); a filter (4) that removes leukocytes in the blood (¶0038 – “the leukocyte removal filter device”); a blood transfusion unit (8); a first channel (11) connecting the blood bag (container connected to connector 3) and the filter (4); a second channel (12) connecting the filter (4) and the blood transfusion unit (8); and a bypass channel (13) connecting the first channel (11) and the second channel (12) and bypassing the filter (4), a first connecting portion (22) coupled to the second channel (12).
Yajima discloses all of the elements of the claim but is silent regarding “a blood collection unit that collects the blood from the donor,” “a blood collection channel connecting the blood collection unit and the blood bag,” and “a second connecting portion coupled to the blood transfusion unit, the second connecting portion being removably connected to the first connecting portion.” However, Sugawara teaches a blood filtration system (Fig. 3), thus being in the same field of endeavor, comprising blood collection needle (42) that connects via a tube (4) to a blood collection bag (2) before being filtered in order to provide sufficient structure to collect blood from a donor (¶0156-0157). In addition, Sugawara teaches a second connecting portion (41) that connects the needle (42) to the system and is fully capable of being removed from the rest of the system. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the device of Yajima to incorporate the blood collection needle and channel of Sugawara in order to provide sufficient structure to collect blood from a donor, as recognized by Sugawara.
Regarding claim 9, Yajima in view of Sugawara discloses:
The blood transfusion system according to claim 8, wherein the bypass channel (13) is connected to the first channel (11) at a branch point (3) and the first channel (11) has a clamp (5) capable of opening and closing the channel (¶0029 – flow passage closing devices 5, 6 7) between a branch point (3) of the bypass channel (13) and the filter (4).
Regarding claim 10, Yajima in view of Sugawara discloses:
The blood transfusion system according to claim 8, wherein the bypass channel (13) has a clamp (7) capable of opening and closing the channel (13).
Regarding claim 11, Yajima discloses:
A blood transfusion kit (Fig. 6) for emergency blood transfusion comprising a main body that collects blood from a donor (¶0056 – blood is collected in a container before being passed through the filtration system of Fig. 6), and an administration kit (Fig. 6) that administers the collected blood to a blood transfusion target in order to transfuse the blood collected from the donor (¶0033 – filtered blood is transfused to a patient), wherein the main body and the administration kit form a channel through which the blood flows, the main body includes: a blood bag (¶0030 – “container”) containing the blood collected from a donor (¶0030 – “container containing infused blood”); a filter (4) that removes leukocytes in the blood (¶0038 – “the leukocyte removal filter device”); a first channel (11) connecting the blood bag (container connected to connector 3) and the filter (4); a second channel (12) that extends on a downstream side of the filter (4) and is provided with a connecting portion (8), connected to the administration kit, at an end (¶0032); and a bypass channel (13) connecting the first channel (11) and the second channel (12) and bypassing the filter (4), the administration kit (Fig. 6) includes: an administration portion (blood transfusion needle) configured to transfuse the blood into the blood transfusion target (¶0032 – adapter 8 is connectable to a blood transfusion needle, interpreted as the administration portion, to connect to a patient and transfuse the filtered blood); and a connected portion configured to connect to the connecting portion of the main body (¶0032 – the connecting portion 8 and the administration portion are connected by a luer lock type connector, where the luer lock is a connected portion) and the main body and the administration kit are integrally packaged (¶0028 – the whole set is packaged in a sterilization bag).
Yajima discloses all of the elements of the claim but is silent regarding “a blood collection unit that collects blood from the donor” and “a blood collection channel connecting the blood collection unit and the blood bag.” However, Sugawara teaches a blood filtration system (Fig. 3), thus being in the same field of endeavor, comprising blood collection needle (42) that connects via a tube (4) to a blood collection bag (2) before being filtered in order to provide sufficient structure to collect blood from a donor (¶0156-0157). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the device of Yajima to incorporate the blood collection needle and channel of Sugawara in order to provide sufficient structure to collect blood from a donor, as recognized by Sugawara.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TASNIM M AHMED whose telephone number is (571)272-9536. The examiner can normally be reached M-F 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TASNIM MEHJABIN AHMED/Examiner, Art Unit 3783